





SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered as of March 1, 2020 and effective as of December 1, 2019, by and among
INNOVATUS LIFE SCIENCES LENDING FUND I, LP, a Delaware limited partnership, as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, “Collateral Agent”), EAST WEST BANK in its capacity as a Lender
(“Bank”), and CONFORMIS, INC., a Delaware corporation, IMATX, Inc., a California
corporation and Conformis Cares LLC, a Delaware limited liability company
(individually and collectively, jointly and severally, “Borrower”).
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of June 25, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and
WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 6.2 of the Loan Agreement is hereby amended by amending and restating
clause (d) thereof as follows:



30 days after each such month, deliver to Bank a detailed listing of each
Account Debtor and such Account Debtor’s contact information and a Borrowing
Base Certificate signed by a Responsible Officer, together with detailed aged
listings by invoice date of accounts receivable and accounts payable and an
updated list of customer credit limit coverages under Borrower’s foreign account
receivable credit insurance policy. As an alternative to providing updated lists
of customer credit limit coverages, Borrower may provide Bank with the on-line
access to obtain such updated customer credit limit coverages directly from
Borrower’s accounts receivable credit insurance company. Notwithstanding
anything herein to the contrary, Borrower shall not be obligated to comply with
the provisions of this Section 6.2(d), if (i) the first Advance has not been
made and (ii) by December 1, 2019 and at all applicable times thereafter
Borrower maintains at least 50.5% of its total cash and Cash Equivalents in
Collateral Accounts maintained with Bank; provided, further, nothing herein
shall modify or waive Borrower’s obligations under Section 6.6.


3.
Section 7.2 of the Loan Agreement is hereby amended by amending and restating
Section 7.2 as follows:



Changes in Business, Management, Ownership, or Business Locations. (a) Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses engaged in by Borrower as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve (except for ConforMIS UK Limited); or (c) (i)
any Key Person shall cease to be actively engaged in the management of Borrower
unless written notice thereof is provided to Collateral Agent and each Lender
within ten (10) Business Days of such, or (ii) enter into any transaction or
series of related transactions (other than (x) a merger or consolidation
expressly permitted under Section 7.3 and (y) a sale of Borrower’s equity
securities in a public offering or a private placement of public equity) in
which (A) the stockholders of Borrower who were not stockholders immediately
prior to the first such transaction own more than 49% of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions and (B) Borrower ceases to own 100% of the ownership
interests of a Subsidiary of Borrower. Borrower shall not, without at


 
 
ACTIVE 46782026v2
ActiveUS 176687337

--------------------------------------------------------------------------------





least thirty (30) days’ prior written notice to Collateral Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000.00) in assets or property (excluding Transitory Collateral) of
Borrower or any of its Subsidiaries; (B) change its jurisdiction of
organization, (C) change its organizational structure or type, (D) change its
legal name, or (E) change any organizational number (if any) assigned by its
jurisdiction of organization.


4.
Notwithstanding Item 5 set forth on Exhibit A to the Post Closing Letter
Agreement, dated June 25, 2019, Borrower shall not be obligated to deliver
Collateral Agent the UK Pledge Agreement for so long as (i) the aggregate value
of assets of ConforMIS UK Limited does not exceed $50,000.00 and (ii) ConforMIS
UK Limited has no operations or employees. Any Event of Default resulting from
Borrower’s failure to deliver the UK Pledge Agreement prior to the date hereof
is hereby waived.



5.
Limitation of Amendment.



a.
The amendments and waivers set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.



6.
To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default (other than the
Existing Defaults) has occurred and is continuing;



b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration



2
 
 
ACTIVE 46782026v2
ActiveUS 176687337

--------------------------------------------------------------------------------





with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on Borrower, except as already has been obtained or
made; and


f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



7.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



8.
The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof. Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.



9.
This Amendment shall be deemed effective as of the date first set forth above
upon the due execution and delivery to Collateral Agent of this Amendment by
each party hereto.



10.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



11.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.





[Balance of Page Intentionally Left Blank]




3
 
 
ACTIVE 46782026v2
ActiveUS 176687337

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.


BORROWER:
 
CONFORMIS, INC.
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Chief Executive Officer
 
 
 



BORROWER:
 
IMATX, INC.
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Treasurer



BORROWER:
 
CONFORMIS CARES LLC
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Chief Financial Officer



COLLATERAL AGENT AND LENDER:
 
INNOVATUS LIFE SCIENCES LENDING FUND I, LP
 
By: Innovatus Life Sciences GP, LP
Its: General Partner
 
 
By:
/s/ Andrew Hobson
 
Name:
Andrew Hobson
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------





EAST WEST BANK:
 
EAST WEST BANK
 
 
By:
 
/s/ James Tai
Name:
 
James Tai
Title:
 
Managing Director / Head of Life Sciences






